—In an action, inter alia, to recover damages for breach of contract, the defendant Stewart Place Acquisition Corp. appeals from an order of the Supreme Court, Westchester County (Friedman, J.H.O.), entered April 30, 1997, which, after a framed-issue hearing, determined that the plaintiff was authorized to bring this action and, in effect, denied its motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs president executed a resolution authorizing the commencement of the action and a majority of the plaintiffs board of managers approved the commencement of the action. Accordingly, the plaintiff was authorized to commence this action (see, Happy Banana v Tishman Constr. Corp., 179 AD2d 562; Matter of Paloma Frocks [Shamokin Sportswear Corp.], 3 NY2d 572, 575-576; see also, Business Corporation Law § 715 [g]).
The appellant’s remaining contentions are without merit. Bracken, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.